Citation Nr: 9931626	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to March 1970 
with a tour in Vietnam from February 1969 to January 1970.

In July 1993, he claimed service connection for PTSD.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision by the Hartford, 
Connecticut, Regional Office (RO), that denied the claim.

In a November 1996 decision, the Board remanded the case for 
further development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no objective evidence of record that the veteran 
experienced a stressor event in service.

4.  The veteran does not have PTSD as a result of military 
service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. § 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a mental disorder.  
His service personnel records show that he was assigned to 
Vietnam from 27 February 1969 to 28 January 1970.  According 
to his DD Form 214, he was issued the National Defense 
Service Medal, the Vietnam Service Ribbon with one campaign 
star, and the Vietnam Campaign Medal with '60 device.  He was 
not issued a Combat Action Ribbon or any other award 
indicating that he engaged in combat with the enemy and his 
service personnel records do not otherwise suggest that he 
did.

VA outpatient treatment records show that the veteran first 
sought mental health treatment in September 1992.  At that 
time, he complained of treatment by his boss and said he 
considered "running him off the road".  He said his boss 
teased him and would not give him a break and that co-workers 
were treated better.  He contended that he had been blamed 
for wrongs committed by other workers.  He also reported an 
incident that occurred in 1991 when a woman hurt his 
feelings.  At about that same time, conflicts with co-workers 
increased.  He said he had had trouble controlling his temper 
and, since service, trouble relating to others.

In reviewing his history, it was noted that his father died 
in 1977, his mother was having kidney trouble due to 
diabetes, and he had been diagnosed with insulin-dependent 
diabetes six years earlier.  He drank heavily prior to that 
but quit drinking when diabetes was diagnosed.  He lived with 
his mother, a younger brother, his sister who was in 
treatment for manic depression, and his sister's two 
children, in a house provided by an older brother.  He was 
not married; he had had a girl friend after service but she 
married one of his older brothers.  He only had a couple of 
friends and did not associate much with his family.  He had 
worked as a long-haul truck driver but could no longer be 
licensed for that work due to his diabetes.  For the last 
eight years, he worked for the city sanitation department.

He was described as casually dressed, made poor eye contact, 
and appeared nervous.  His speech was fluent but halting.  
His affect was anxious, sad, and irritable, and he expressed 
his mood with "I get upset".  There were no delusions or 
hallucinations and there was no looseness of associations.  
Cognition was intact, insight was poor, and judgment was 
unimpaired.  It was noted that he had maintained a rather 
"schizoid existence" for several years and was currently 
having more problems with isolation and relations with 
others.  The tentative diagnoses included adjustment 
disorder, schizoid personality disorder, rule out latent 
schizophrenia, rule out major depression, and rule out PTSD.

After that initial interview, the veteran had weekly 
counseling sessions at the VA mental health clinic.  
Recurrent themes were his isolation and poor relations with 
co-workers and others.

In February 1993, he reported that his mother recently died.  
He also began to talk about his experiences in the service 
and said that, in Vietnam, he operated a generator to light 
an airstrip, he lived in a bunker and was rather isolated, 
and he was frequently fired upon by the enemy.  He gave the 
therapist photographs of himself in Vietnam and said he no 
longer wanted them.  The therapist reported that, at that 
point, she considered the diagnosis of PTSD with symptoms of 
avoidance.  However, she said that none of the symptoms were 
serious.

In March 1993, the therapist arranged for the veteran to meet 
with a doctor.  After that meeting, the veteran contended 
that the doctor did not believe that he was really 
"suffering".  Then the therapist arranged for him to 
undergo a battery of structured interviews with a research 
nurse to objectively define his symptoms.  In addition, the 
therapist arranged for him to meet with another doctor who 
was conducting a placebo/Prozac study on PTSD patients.  That 
doctor reported that the veteran's chart was not available at 
that meeting and, after explaining the study to him, the 
veteran asked how the research staff would know he had PTSD.  
The doctor said that the veteran seemed unsure that the 
symptoms described related to him.

In an April 1993 note, the doctor conducting the VA research 
reported that it was unclear, from their March meeting, 
whether the veteran had PTSD, a schizoid-type disorder, or an 
impulse-control disorder.  He asked the research nurse to 
administer a diagnostic test, the test confirmed the 
diagnosis of PTSD, they met again with the veteran who agreed 
to participate in the study, and a diagnosis of PTSD with 
schizoid personality features was recorded.  (The report did 
not explain how the test that was administered "confirmed" 
a PTSD diagnosis.)

Weekly counseling sessions continued and, in an April note, 
the therapist reported that the veteran was undergoing 
structured interviews but seemed to "shut-down" with her 
due, at least in part, to the fact that she was leaving in 
two months.

In a May note, the doctor conducting the placebo/Prozac study 
reported that the veteran had an altercation with his 
brother.  The doctor met with the veteran and his therapist 
and subsequently terminated his participation in the study.

In a June 1993 VA treatment record, his therapist again noted 
problems the veteran was having with his brother.  The 
therapist reported that the veteran was emotionally damaged 
by his family, by diabetes, by Vietnam, and by a job where he 
felt mistreated but was financially unable to leave.  He had 
no close relations with friends or family and felt he had 
been short-changed by life.  In addition, the therapist was 
leaving that week.  It was noted that the became upset, 
enraged, tearful, and "virtually begging for 
hospitalization".  Accordingly, he was admitted to the VA 
hospital on 8 June 1993 with a diagnosis of PTSD, with 
symptoms of avoidance and depression, and was in crisis due 
to a conflict with his brother and the departure of his 
therapist.

A July 1993 VA discharge summary noted that the veteran 
described himself as an "instigator" in high school.  He 
forged passes and was held back a year.  He left school after 
his junior year and enlisted in the Marines.  In Vietnam, he 
said he made a comment about an officer, "bumped heads with 
the big wigs," and was sent to an outpost called An Hoa 
where he operated a generator that powered runway lights.  At 
An Hoa, he had complete independence in his job and his daily 
routine.  He said he wore a helmet and flak jacket because 
the observation tower was a frequent target.  He reported 
seeing "body parts" dropped from helicopters, apparently as 
an aid to the interrogation of enemy prisoners, and trying to 
"match body parts for body bags".  His most vivid memory 
was of his sergeant leaving the base by helicopter in order 
to avoid some action.  The veteran expressed anger due to a 
perceived injustice by his brother and another by a former 
boss.  In addition, he was depressed due to the death of his 
mother in January and the departure of his therapist.  
However, his isolation within the hospital diminished, his 
affect improved, his status was increased, and he made 
several visits to his home and his place of employment.  He 
was able to focus on his art work and on a recent art show.  
Eventually, he became impatient with treatment, asked to be 
discharged, and his request was granted.  At the time of his 
hospital discharge on 9 July, diagnoses, on Axis I, included 
PTSD, adjustment disorder with mixed emotional features with 
stressors that included the unexpected death of his mother 
and the departure of his therapist, and rule out bipolar 
illness and thought disorder.  Axis III, general medical 
conditions, included an eight-year history of insulin-
dependent diabetes mellitus.  Axis IV, psychosocial and 
environmental stressors, included his serious, chronic 
illness, death of a parent, and the departure of his 
therapist.  Traumatic events in service were not mentioned on 
Axis IV.

Before his discharge from the VA hospital, the veteran filed 
the instant claim.

In an August 1993 letter to the veteran, the RO asked for 
detailed information regarding stressful events he had 
experienced in service.  In a statement received in 
September, the veteran reported that he had been in the VA 
hospital but had too many side effects from their drugs, 
there were "no real doctors" there, and he had too many 
"lows" with his diabetes.  (Other information in the file 
showed that, with regard to his diabetes, he was concerned 
that his blood sugar levels were not adequately monitored and 
treated in the hospital.)  With regard to his military 
service, he said that, upon landing at Da Nang, they were hit 
by rocket fire.  He was assigned to the 1st Marine Air Wing 
at Marble Mountain where he operated a generator that powered 
runway lights.  He claimed that they received rocket or 
mortar fire almost every day, were overrun by Viet Cong a few 
times, and a few Marines died.  Though rockets exploded close 
to him, he was not injured while others farther away were 
killed.  After a month, he was transferred to another site.

In a report of a November 1993 VA psychiatric examination, 
the examiner reviewed records of the veteran's outpatient 
mental health treatment that began with his anger at his boss 
in September 1992.  Turning to records of the June-to-July 
1993 hospitalization, the examiner noted that, although PTSD 
was diagnosed, neither stressors nor PTSD symptoms were 
clearly identified.  The examiner found it noteworthy that 
the veteran had a history of anger and irritability and 
specifically referred to an incident in service, reported by 
the veteran, where he got into trouble with superior officers 
and was transferred to An Hoa.  The veteran reported that, 
following his July discharge from the VA hospital, he only 
returned to the mental health clinic on a few occasions and 
said he was angry with outpatient staff for not treating him 
properly.  He also reported that, in August 1993, he was 
taken into custody by police and hospitalized, apparently at 
the behest of his VA therapist, because he had expressed 
homicidal thoughts.

In reviewing his social history, the examiner noted that the 
veteran had had problems in school, including fights, that 
resulted in a few suspensions, he was held back one year, and 
he quit school after the eleventh grade.  He drank heavily 
until diabetes was diagnosed in 1984.  He had been arrested a 
few times for such things as fighting, intoxication, and 
breach of the peace.  He was not close to anyone in 
particular including family members.

On examination, he was alert but preoccupied, irritable, 
depressed, guarded, and volunteered little information.  He 
readily admitted to pervasive and chronic anger and homicidal 
thoughts directed toward his superiors at work.  He also 
admitted to being easily offended and to feeling that people 
treated him improperly.  The diagnoses included history of 
alcohol abuse in remission since 1984 when diabetes was 
diagnosed, dysthymia, personality disorder with passive-
aggressive and paranoid features, and insufficient evidence 
for PTSD.

The veteran was again admitted to the VA hospital on 2 August 
and discharged on 23 August 1994.  The current admission 
resulted from complaints to his outpatient therapist of 
increasing intrusive thoughts of Vietnam.  It was felt that 
the increase in PTSD symptomatology was prompted by his 
finding his brother dead at their home.  He had continued to 
live in the family home with one of his brothers  and worked 
for the city sanitation department.

The treatment records noted that the veteran was initially 
stationed at Marlboro [sic] Mountain and then shipped to an 
outpost at Ng Ho.  At Ng Ho, he was exposed to incoming fire.  
He was also exposed to body parts thrown from aircraft flying 
over the area and he had to clean the body parts off the 
runway.  One of his most vivid memories was of a sergeant who 
left the outpost by helicopter to avoid action.  He had a 
combat exposure score of 36 and a Mississippi Scale score 
previously recorded at 119.  He had a history of PTSD.

It was said that, during the current admission, the veteran 
was able to explore his rage at his PTSD and his diabetes 
mellitus.  The Axis I diagnoses were PTSD and alcohol 
dependence in partial remission.

In remanding the case in November 1996, the Board noted that 
service records did not establish that the veteran had 
engaged in combat with the enemy.  In order to establish 
service connection for PTSD in the absence of such evidence, 
credible supporting evidence was needed that showed that the 
traumatic events the veteran claimed to have experienced in 
service actually occurred.  The RO was directed to seek from 
the veteran detailed information about those events that 
could then be used to corroborate them.

In a January 1997 letter to the veteran, the RO requested 
such information.  In a response received later that month, 
the veteran said he was an electrician that took care of 
generators, wire huts, and perimeter lighting.  About four 
weeks after he arrived in Vietnam, he was watching a movie 
with other Marines when a rocket attack began.  Though some 
people were killed, he was not injured and he still wondered 
how he was able to avoid injury on that occasion.  In April, 
he was sent to An Hoa to take care of generators and runway 
lighting.  At An Hoa, there were more rocket attacks, 
sometimes as many as five or six per day, and gunfire, and 
the enemy breached their perimeter on several occasions.  
More people were killed there.  He said they had to put 
bodies in body bags and, at times, one was never sure one was 
putting the right body parts in the right bags.  He said that 
it seemed you could wash the blood from your hands for days 
at a time.  Also, heads, arms, and legs were thrown from 
helicopters flying over the base and he had go out and throw 
the body parts off the runway.  That made him angry.

In a February 1997 letter to the Marine Corps Commandant, the 
RO referred to the veteran's report of a rocket attack during 
a movie and rocket attacks at An Hoa, enclosed the veteran's 
statement, and requested credible supporting evidence.  In an 
October letter, the Marine Corps responded that information 
from the veteran was insufficient to enable them to conduct 
any meaningful research.  In a December 1997 letter to the 
veteran, the RO advised him of the Marine Corps response to 
the request for information and asked him to provide details.  
However, the veteran failed to respond to the RO letter.

Analysis

The law provides that service connection is granted for 
disability resulting from disease or injury incurred or 
aggravated in military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  However, a claimant seeking benefits 
under a law administered by the Secretary of Veterans Affairs 
has the burden to submit evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107; Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Murphy v. Derwinski, 1 Vet.App. 78, 
81-82 (1990).  A well grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation; it need not be conclusive, but only possible, 
to satisfy the initial burden of 38 U.S.C.A. § 5107(a).  
Lathan, Murphy, supra.  Except for evidentiary assertions 
that are inherently incredible or beyond the competence of 
the person making them, the credibility of evidence is 
presumed for the limited purpose of determining whether a 
claim is well grounded.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Competent lay evidence may suffice where the 
determinative issue is factual in nature but medical evidence 
is required where the determinative issue involves medical 
etiology or diagnosis.  Gregory v. Brown, 8 Vet.App. 563, 568 
(1996).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence showing a 
diagnosis of PTSD, (2) lay evidence of a traumatic event in 
service, and (3) medical evidence of a nexus between military 
service and the diagnosed PTSD.  Gaines v. West, 11 Vet.App. 
353, 357 (1998); Cohen v. Brown, 10 Vet.App. 128, 136-137 
(1997).  In this case, the veteran has presented medical 
records reflecting diagnoses of PTSD and, in some of those 
records, the diagnosis was based on the veteran's reports of 
traumatic events in service.

At this juncture, we presume the credibility of the veteran's 
reports of traumatic events he experienced in service unless 
those reports are inherently incredible or are beyond his 
competence.  Gaines, Cohen, supra.  We would be remiss, 
however, if we presumed the credibility of the veteran's 
reports of heads, arms, and legs being thrown from 
helicopters which he claimed he then had to remove from the 
runway.  The severing of limbs and heads from human bodies 
and then throwing the severed body parts from the aircraft so 
they would land on a runway is considered to be inherently 
incredible.  King, supra.  So the Board finds that, except 
for the aforementioned report by the veteran, the claim is 
well grounded.  However, as the Court noted in Gaines, more 
is needed before service connection for PTSD can be granted.

The Board further finds that the duty to assist has been 
fulfilled.  The veteran has been examined, and he has been 
afforded the opportunity to present evidence.  Moreover, 
there is no suggestion on the current record that additional 
documentary evidence needs to be procured.  The Board is 
persuaded that all of the evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.



Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Now we must determine whether the veteran engaged in combat 
with the enemy.  Service in a combat zone is stressful to 
some degree for everyone there regardless of their duties and 
experiences.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), 
reconsideration den., 1 Vet.App. 406 (1991).  The General 
Counsel has held that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute or any Department of Veterans 
Affairs (VA) regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
The determination as to what evidence may be satisfactory 
proof that a veteran "'engaged in combat with the enemy" 
necessarily depends on the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence. VAOPGCPREC 12-99 
(O.G.C. Prec. 9-99)

In this case, the veteran was an electrician at a base camp 
of sufficient size that to include a landing field.  His 
service personnel records do not reflect the issuance of any 
awards or decorations indicating, nor do those records 
otherwise suggest, that he fought against the enemy in 
battle.  Further, there is no other objective evidence of 
record that suggests that he fought against the enemy in 
battle.  He contended that the perimeter at An Hoa was 
breached several times by the enemy, but he did not contend 
that he directly engaged the enemy inside or outside the 
perimeter.  It appears that the veteran's duties involved no 
more than the ordinary stressful environment experienced by 
all those who served in a combat zone.  Hayes v. Brown, 5 
Vet.App. 60 (1993).  Accordingly, we find that he did not 
engage in combat with the enemy and credible supporting 
evidence is needed to establish the occurrence of inservice 
stressor events.

Turning now to the inservice events the veteran identified as 
traumatic, it is helpful to consider them in relation to the 
various diagnoses of PTSD.  The first diagnosis of PTSD of 
record appeared in an April 1993 note.  There a VA doctor 
conducting research reported that a diagnostic test confirmed 
a diagnosis of PTSD, but he did not describe stressor events 
relied on for the diagnosis.  A June 1993 VA treatment note 
reported that the veteran was admitted to the VA hospital 
with a diagnosis of PTSD but, again, the note did not 
describe stressor events relied on for the diagnosis.  The 
July 1993 VA discharge summary included an Axis I diagnosis 
of PTSD.  The report said that the veteran saw body parts 
dropped from helicopters and that he had trouble matching 
body parts with body bags, but his most vivid memory was of a 
sergeant leaving the base by helicopter to avoid action.  We 
note, however, that traumatic events in service were not 
listed as Axis IV stressors.  In a September 1993 statement, 
submitted in response to an August 1993 request from the RO 
for information, the veteran reported rocket attacks and said 
the base where he was stationed was overrun a few times.  An 
August 1994 VA discharge summary included a diagnosis of PTSD 
and referred to body parts thrown from aircraft but, again, 
noted that the veteran's most vivid memory was of a sergeant 
who left the base by helicopter to avoid action.  There is no 
credible supporting evidence of record that establishes the 
occurrence of any of the foregoing events.

The Board also notes that, after a November 1993 VA 
psychiatric examination, the examiner reported that there was 
insufficient evidence of PTSD to make the diagnosis.

After the November 1996 remand, the RO again asked the 
veteran for information about traumatic events he experienced 
in service.  In his January 1997 response, he again reported 
rocket attacks, enemy assaults on the perimeter, trying to 
match body parts with the correct body bags, and heads and 
limbs thrown from aircraft onto the runway.  The RO sent the 
veteran's statement and his service personnel records, 
together with a cover letter, to the Commandant of the Marine 
Corps in an effort to obtain credible supporting evidence of 
the traumatic events the veteran claimed he experienced in 
service.  In an October 1997 response, the Marine Corps said 
that the information from the veteran was insufficient for 
meaningful research.  In a December 1997 letter, the RO 
notified the veteran of the Marine Corps response and invited 
him to provide additional information.  However, the veteran 
failed to respond to the RO letter.

In sum, based on our review of the record, we conclude that 
the veteran did not engage in combat with the enemy and that 
there is no credible supporting evidence that establishes the 
occurrence of any of his reported stressor events.  Service 
connection for PTSD cannot be granted in the absence of such 
verification.  Accordingly, we conclude that a preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

